Exhibit 10.1

FOURTH AMENDMENT TO

CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (the
“Amendment”), dated to be effective as of December 21, 2012 (the “Amendment
Effective Date”), is entered into by and among BLACK ELK ENERGY OFFSHORE
OPERATIONS, LLC, a Texas limited liability company (the “Borrower”), the
Guarantors party hereto (the “Guarantors”), CAPITAL ONE, N.A., as Administrative
Agent for the Lenders (“Administrative Agent”) and the Lenders signatory hereto
(the “Lenders”).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated December 24, 2010 (as amended by that First
Amendment dated May 31, 2011, that Waiver and Second Amendment dated June 30,
2011, that Limited Waiver and Third Amendment dated November 8, 2012 and as
further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and extend the
Maturity Date (as defined in the Credit Agreement); and

WHEREAS, the Administrative Agent and the Lenders are willing to so amend the
Credit Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendment to Maturity Date. (a) The definition of “Maturity Date” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

““Maturity Date” means January 15, 2014.

 

  (b) Notwithstanding anything contained in the Loan Documents to the contrary,
the term “Maturity Date” or words of similar import, including “the date on
which the Obligations are due and payable” as used therein is hereby changed and
shall mean January 15, 2014.

3. Reservation of Rights. Nothing contained in this Amendment is intended to
limit, nor shall it be deemed to limit or in any way affect, any of the
Administrative Agent’ or Lenders’ claims, rights or remedies under the Credit
Agreement or any of the other Loan Documents, and nothing in this Amendment
shall in any way modify, change, impair, affect, diminish, or release any
liability of Borrower and/or Guarantor under or pursuant to the Credit Agreement
or any of the other Loan Documents or entitle Borrower and/or Guarantor to any
other or further notice or demand whatsoever. Nothing contained herein, nor any
failure by the Administrative Agent or

 

-1-



--------------------------------------------------------------------------------

any Lender to exercise any of its rights or remedies under the Credit Agreement
or any of the other Loan Documents, shall be deemed to constitute, nor is it
intended to constitute, any waiver whatsoever of any: (i) default or Event of
Default that may exist under the Credit Agreement or under any other Loan
Document; (ii) term, provision, condition, covenant or agreement contained in
the Credit Agreement or in any of the other Loan Documents; or (iii) rights or
remedies of the Administrative Agent or any Lender under the Credit Agreement or
any of the other Loan Documents, at law or in equity or otherwise, or prejudice
or preclude any other or further exercise of any such right or remedy by the
Administrative Agent or the Lenders, all of which are hereby reserved.

4. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect. Nothing in this Amendment extinguishes, novates or
releases any right, claim, lien, security interest or entitlement of any of the
Lenders or the Administrative Agent created by or contained in any of such
documents, nor is the Borrower nor any Guarantor released from any covenant,
warranty or obligation created by or contained herein or therein.

5. Representations and Warranties. (a) The Borrower and Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders that (i) this
Amendment has been duly executed and delivered on behalf of the Borrower and
Guarantors, (ii) this Amendment constitutes a valid and legally binding
agreement enforceable against the Borrower and Guarantors in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (iii) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (iv) except as waived in Section 2 hereof, no Default or Event of
Default exists under the Credit Agreement or under any Loan Document and (v) the
execution, delivery and performance of this Amendment has been duly authorized
by the Borrower and Guarantors.

 

  (b) The Borrower hereby (i) represents and warrants to the Administrative
Agent and the Lenders that the execution of this Amendment does not violate the
terms of (1) the Indenture, (2) the Second Lien Intercreditor Agreement, (3) the
W & T Intercreditor Agreement or (4) the BP Intercreditor Agreement
(collectively, the “Intercreditor Agreements”) and (ii) covenants, represents
and warrants that no consent is required under the Intercreditor Agreement for
Borrower, Administrative Agent or the Lenders to execute this Amendment.

6. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:

 

  (a) the receipt by the Administrative Agent of this Amendment fully executed
by all parties hereto;

 

-2-



--------------------------------------------------------------------------------

  (b) the payment to the Administrative Agent of all fees that are due,
including all expenses of Administrative Agent and the Lenders in connection
with this Amendment and any billed fees and disbursements of Andrews Kurth LLP,
in connection with this Amendment; and

 

  (c) the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

7. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

8. Governing Law. This Amendment and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of Texas and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of Texas and of the
United States.

9. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

10. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

11. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

12. Release by Borrower and Guarantors. The Borrower and each Guarantor does
hereby release and forever discharge the Administrative Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the Borrower or Guarantors or their representatives and the
Administrative Agent and each Lender or any of their respective directors,
officers, agents, employees, attorneys or other representatives

 

-3-



--------------------------------------------------------------------------------

and, in either case, whether or not caused by the sole or partial negligence of
any indemnified party. Such release, waiver, acquittal and discharge shall and
does include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, calling of the Credit Agreement
into default, exercise of remedies and all similar items and claims, which may,
or could be, asserted by any of the Borrower or Guarantors.

13. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company By:   /s/ John Hoffman  

 

Name:   John Hoffman  

 

Title:   President & CEO  

 

GUARANTORS: BLACK ELK ENERGY FINANCE CORP., a Texas corporation By:   /s/ John
Hoffman  

 

Name:   John Hoffman  

 

Title:   President  

 

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company By:  
/s/ John Hoffman  

 

Name:   John Hoffman  

 

Title:   President  

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: CAPITAL ONE, National Association By:   /s/
Scott L. Joyce  

 

  Scott L. Joyce   Senior Vice President LENDER: IBERIA BANK By:   /s/ Jeff
Dalton  

 

Name:   Jeff Dalton  

 

Title:   Senior Vice President  

 

LENDER: CADENCE BANK, N.A. By:   /s/ Eric Broussard  

 

Name:   Eric Broussard  

 

Title:   Senior Vice President  

 